DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. DE10 2017 127 978.4 filed on 27 November 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 24 September 2020, 08 January 2021 and 09 May 2021 have been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities: Examiner recommends,
“the current” in line 6 should read “current”
“a vehicle washing installation” in line 9 should read “the vehicle washing installation”
Appropriate corrections are required.

Claim 2 is objected to because of the following informalities: Examiner recommends,
“the computing” in line 2 should read “computing”
Appropriate corrections are required.

Claim 3 is objected to because of the following informalities: Examiner recommends,
“after detecting the error message” in line 2 should read “after the detecting of the error message”
“the entire vehicle washing installation” in line 3-4 should read “the vehicle washing installation”
Appropriate corrections are required.

Claim 4 is objected to because of the following informalities: Examiner recommends,
“an error message” in line 1 should read “the error message”
Appropriate corrections are required.

Claim 5 is objected to because of the following informalities: Examiner recommends,
“after detecting an error message” in line 1 should read “after the detecting of the error message”
“the detected fault” in line 3 should read “the detected fault state”
“pre-diagnosis proposes” in line 3 should read “the technical pre-diagnosis proposes”
Appropriate corrections are required.

Claim 6 is objected to because of the following informalities: Examiner recommends,
“the diagnosis procedure” in line 1 should read “the automatic diagnosis procedure”
“each replacement component proposal” in line 2 should read “the replacement component proposal”
“the respective error message” in line 2 should read “the error message”
“the fault fixing measure” in line 3 should read “a fault fixing measure”
“the diagnosis procedure” in line 4 should read “the automatic diagnosis procedure”
Appropriate corrections are required.

Claim 7 is objected to because of the following informalities: Examiner recommends,
“executed even in” in line 2 should read “executed in”
“the ascertained fault state” in line 2 should read “the detected fault state”
“is computed” in line 2 should read “are computed”
“from which group a user” in line 2 should read “from which, a user”
“that he inputs” in line 3 should read “that the user inputs”
Appropriate corrections are required.

Claim 9 is objected to because of the following informalities: Examiner recommends,
“the determining” in line 1 should read “the specifying”
“a fault-free manner” in line 2 should read “the fault-free manner”
“a fault-free manner” in lines 3-4 should read “the fault-free manner”
Appropriate corrections are required.

Claim 10 is objected to because of the following informalities: Examiner recommends,
“the current equipping” in line 10 should read “current equipping”
“and having a computing unit configured” in lines 11-12 should read “and the computing unit is configured”
“the computing unit is further configured,” in line 13 should be deleted.
Appropriate corrections are required.

Claim 13 is objected to because of the following informalities: Examiner recommends,
“A vehicle washing installation” in line 1 should read “The vehicle washing installation”
“a fault control module” in line 2 should read “the fault control module”
Appropriate corrections are required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 10-13 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 10, this claim recites the claim limitation a “fault control module”, a “fault interface”, a “computing unit”, a “state-ascertaining unit”, and a “function block-specifying unit”. For purposes of examination, as described in paragraphs [0060]-[0061] of the published specification, the “fault control module” will be construed as a computer with user interface. For purposes of examination, as described in paragraph [0048] of the published specification, the “fault interface” will be construed as a connection of the computer that receives sensor inputs. For purposes of examination, as described in paragraphs [0009] and [0050]-[0052] of the published specification, the “computing unit” will be construed as a computer program running on a computer. For purposes of examination, as described in paragraphs [0064]-[0066] of the published specification, the “state-ascertaining unit”, and the “function block-specifying unit” will be construed as computer program running on a computer.

Because the referred claim limitations of claims 10-13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 12 recites “a large number of sensor units” in line 2. It is unclear what Applicant means by the large number, as it is a relative term. The specification does not describe what is considered a large number. For examining purposes, the phrase has been interpreted to mean “a plurality of sensor units”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 2016/0264104 A1), hereinafter ‘Belanger’, in view of MALKI et al. (WO 02/099579 A2), hereinafter ‘Malki’. Malki is a reference cited in the information disclosure statements (IDS) submitted on 24 September 2020 by Applicant.

Regarding claim 1, Belanger teaches:
A method for controlling an emergency operation of a vehicle washing installation in the case of a fault, the method comprising: (Belanger: [0034] “According to an aspect, the vehicle wash system 10 may be housed within a vehicle wash facility 14 having an entrance end 16 where a vehicle enters and an exit end 18 where the vehicle leaves.  According to a further [Enabling the fault mode of operation reads on “an emergency operation”.]
detecting an error message of a machine component for ascertaining a fault state of the vehicle washing installation; (Belanger: [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ controllers that constantly monitor the system and its operation.  To the extent something with the system is not operating as expected or requires attention, these controllers can generate a fault code.  The fault code can be a critical one that requires the system to be shut down or a non-critical one that requires some attention on the part of the operator, but does not require the system to be shut down.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [The fault code being critical or non-critical reads on “a fault state”, and the controllers monitoring sensors and inputs to identify a fault to generate a fault code reads on “detecting an error message of a machine component for ascertaining a fault state”.]
in response to the detected fault state, specifying function blocks, which can be activated in a fault-free manner, … for computing emergency operation programs; and controlling a vehicle washing installation for carrying out the emergency operation on the basis of the computed emergency operation programs. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The steps of shutting down the system if the fault is critical, and not shutting down the system if the fault is non-critical, as illustrated in figure 12, reads on “computing emergency operation programs”, and the enabling of critical fault mode (step 358) or enabling of non-critical fault mode (step 362), as illustrated in figure 12, reads on “in response to the detected fault state, specifying function blocks”. The steps of figure 12 being performed upon the fault states reads on “which can be activated in a fault-free manner”. Performing shutting down of the vehicle wash facility and illuminating various lights in the vehicle wash facility read on “controlling …”.]

Belanger does not explicitly teach: … specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents the current equipping of the vehicle washing installation with machine components for computing emergency operation programs.
Malki teaches:
… specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents the current equipping of the vehicle washing installation with machine components for computing emergency operation programs. (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input [The car wash reads on “the vehicle washing installation”, and the operator interface allowing automatic or manual starting and stopping of all of the machines/components of the car wash reads on having the car wash operations based on “a read-in equipment data set which represents the current equipping of the vehicle washing installation with machine components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger and Malki before them, to modify the fault mode operation based on monitoring of the system operation using various sensors and inputs to incorporate having information of all of the available machines and components of the system for the fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability for an operator to configure or reconfigure the operations of the machines to compensate for a malfunctioning machine (Malki: page 1 line 24 to page 2 line 9 “A need exists for a control system for effectively monitoring and controlling each machine in a car wash. In addition, the machines of a car wash are typically programmed at each machine, with ad hoc adjustment of the timing and operation of the machines on a machine-by-machine basis. Effecting changes in 

Regarding claim 2, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
wherein the computing of emergency operation programs for the vehicle washing installation comprises the computing of a sequence of selected function blocks, which can be activated in a fault-free manner, for the emergency operation of the vehicle washing installation, and wherein the sequence is effected with accessing of a pre-defined rule base. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and [The steps including conditional selection of the steps, as illustrated in figure 12, read on “a sequence of selected function blocks”. The steps to take specific actions and light illumination based on the selection/condition read on “a pre-defined rule base”.]

Regarding claim 3, Belanger and Malki teach all the features of claim 1.
Malki further teaches:
after detecting the error message, aggregating all or selected further error messages in order to automatically ascertain the fault state in relation to the entire vehicle washing installation. (Malki: page 14 lines 7-15 “Through the operator terminal, icons and messages can be directly displayed to the operator, for example, to signal operating conditions as well as alarm conditions, such as a low oil condition for each machine using lubricating oil, a low water or low water pressure condition for those machines using water, as well as mechanical and/or electrical conditions for each machine, such as short circuit conditions, malfunctioning solenoids, etc. When such conditions are detected, the operator terminal can generate and display a new screen such as an alarm screen or page, or alternatively can generate an overlaying window with a message pertaining to the detected alarm condition and any diagnosed problem.”)
The motivation to combine Belanger and Malki, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
wherein the detecting of an error message is effected by reading out sensor data of at least one sensor unit of the vehicle washing installation. (Belanger: [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [In communication with various sensors and inputs in order to evaluate” reads on “reading out sensor data …”.]

Regarding claim 8, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
carrying out all of the method steps locally at the vehicle washing installation. (Belanger: Abstract “A vehicle wash system having an entrance end, an exit end, and a vehicle treatment area.  The system including a dryer element disposed on a frame adjacent the exit end.  The dryer element includes an air inlet, a plurality of air outlets, and a housing constructed of a translucent material.  The dryer element includes light source disposed in the housing and configured to emit light in a plurality of different colors.  The light source has a plurality of modes each corresponding to a different system condition.  The system also includes a controller in communication with the light source and configured to enable the plurality of modes in response to a detected system condition.”) [The controllers of the vehicle wash system carrying out the plurality of modes reads on “carrying out … locally …”.]


Regarding claim 10, Belanger teaches:
A fault control module for controlling an emergency operation of a vehicle washing installation in the case of a fault, the fault control module comprising: (Belanger: [0034] “According to an aspect, the vehicle wash system 10 may be housed within a vehicle wash facility 14 having an entrance end 16 where a vehicle enters and an exit end 18 where the vehicle leaves.  According to a further aspect, the vehicle wash system 10 may also include a variety of vehicle wash components that engage and/or treat the exterior of the vehicle 12 as it passes through the vehicle wash facility 14 to effectuate the vehicle wash process.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [Enabling the fault mode of operation reads on “an emergency operation”.] (Belanger: [0036] “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control.”) [The controller or the computer reads on “A fault control module”.]
a fault interface which is designed to detect an error message in relation to the vehicle washing installation; (Belanger: [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ  [The controllers monitoring sensors and inputs to identify a fault to generate a fault code reads on “to detect an error message in relation to the vehicle washing installation”. The communication connection with the sensors read on “a fault interface”.]
a computing unit, having a state-ascertaining unit configured, in response to the detected error message, to ascertain a fault state of the vehicle washing installation and (Belanger: [0036] “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control.”; [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ controllers that constantly monitor the system and its operation.  To the extent something with the system is not operating as expected or requires attention, these controllers can generate a fault code.  The fault code can be a critical one that requires the system to be shut down or a non-critical one that requires some attention on the part of the operator, but does not  [The fault code being critical or non-critical reads on “a fault state”. The fault code generating part of the controller reads on “a state-ascertaining unit”. The controller control reads on “a computing unit”.]
having a function block-specifying unit configured to specify function blocks, which can be activated in a fault-free manner, for the ascertained fault state … , and (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The enabling of critical fault mode (step 358) or enabling of non-critical fault mode (step 362), as illustrated in figure 12, reads on “a function block-specifying unit”. The steps of figure 12 being performed upon the fault states reads on “which can be activated in a fault-free manner”.]
having a computing unit configured to compute emergency operation programs, and the computing unit is further configured, on the basis of the computed emergency operation programs, to generate control commands in order to control the vehicle washing installation in an emergency operation state. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The steps of shutting down the system if the fault is critical, and not shutting down the system if the fault is non-critical, as illustrated in figure 12, reads on “to compute emergency operation programs”. Performing shutting down of the vehicle wash facility and illuminating various lights in the vehicle wash facility read on “to generate control commands in order to control …”.]

Belanger does not explicitly teach: having a function block-specifying unit configured to specify function blocks, which can be activated in a fault-free manner, for the ascertained fault state on the basis of a read-in equipment data set representing the current equipping of the vehicle washing installation with machine components.
Malki teaches:
having a function block-specifying unit configured to specify function blocks, which can be activated in a fault-free manner, for the ascertained fault state on the basis of a read-in equipment data set representing the current equipping of the vehicle washing installation with machine components. (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input terminals, with the Internet, or with any given computing device such as a personal computer and/or a hand-held computer such as diagnostic equipment. The functions also include the selective activation and/or control of all machines/components in the [The car wash reads on “the vehicle washing installation”, and the operator interface allowing automatic or manual starting and stopping of all of the machines/components of the car wash reads on having the car wash operations based on “a read-in equipment data set representing the current equipping of the vehicle washing installation with machine components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger and Malki before them, to modify the fault mode operation based on monitoring of the system operation using various sensors and inputs to incorporate having information of all of the available machines and components of the system for the fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability for an operator to configure or reconfigure the operations of the machines to compensate for a malfunctioning machine (Malki: page 1 line 24 to page 2 line 9 “A need exists for a control system for effectively monitoring and controlling each machine in a car wash. In addition, the machines of a car wash are typically programmed at each machine, with ad hoc adjustment of the timing and operation of the machines on a machine-by-machine basis. Effecting changes in operations of the machines to handle a different type of vehicle or to compensate for a malfunctioning machine must be performed one machine at a time. A need exists for a control 

Regarding claim 11, Belanger and Malki teach all the features of claim 10.
Belanger further teaches:
a user interface. (Belanger: [0047] “According to another aspect, the vehicle operator may stop at an operator station, generally designated by reference number 204, and convey their package selection to an operator who can manually input that selection into a computer or controller to start the process. According to another aspect, the vehicle operator may enter their selection electronically such as on an electronic terminal that also allows for selection of the desired package selection and payment at that terminal as will be understood by one of ordinary skill in the art.”) [The terminal of the operator station reads on “a user interface”.]

Regarding claim 12, Belanger and Malki teach all the features of claim 10.
Belanger further teaches:
wherein the fault interface is connected to a large number of sensor units. (Belanger: [0073] “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.”)

Regarding claim 13, Belanger and Malki teach all the features of claim 10.
Belanger further teaches:
A vehicle washing installation comprising a machine controller which is designed having a fault control module as claimed in claim 10. (Belanger: [0034] “According to an aspect, the vehicle wash system 10 may be housed within a vehicle wash facility 14 having an entrance end 16 where a vehicle enters and an exit end 18 where the vehicle leaves.  According to a further aspect, the vehicle wash system 10 may also include a variety of vehicle wash components that engage and/or treat the exterior of the vehicle 12 as it passes through the vehicle wash facility 14 to effectuate the vehicle wash process.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [The vehicle wash facility 14 reads on “A vehicle washing installation”, and the controller 38 reads on “a machine controller”.]

Regarding claim 14, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
A computer program with program sections for carrying out the method as claimed in claim 1 when the computer program is executed on a computer or an electronic device. (Belanger: [0036], figures 12-13 “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control. … It will also be appreciated that a computer, processer or other suitable control device may alternatively be employed to control [The steps as illustrated in figure 12 to operate the vehicle wash system 10 as illustrated in figure 13 reads on “A computer program”.]



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, in view of Malki, further in view of Sustaeta et al. (US 2009/0204245 A1), hereinafter ‘Sustaeta’.

Regarding claim 5, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein, after detecting an error message, carrying out an automatic diagnosis procedure including processing of a decision tree in order to provide a technical pre-diagnosis for the detected fault, which pre-diagnosis proposes a replacement component.
Sustaeta teaches:
wherein, after detecting an error message, carrying out an automatic diagnosis procedure including processing of a decision tree in order to provide a technical pre-diagnosis for the detected fault, which pre-diagnosis proposes a replacement component. (Sustaeta: [0002] “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices”; [0063] “Any of a variety of suitable techniques for performing inference in connection with diagnostics/prognostics in accordance with the subject invention can be employed, and such techniques are intended to fall within the scope of the hereto appended claims.  For example, implicitly and/or explicitly classifiers can be utilized in connection with performing a probabilistic or statistical based [The state change reads on “detecting an error message”, and the prognostic reads on “pre-diagnosis”. The process as generally illustrated in figure 1c reads on “an automatic diagnosis procedure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing the operations by proactively planning replacement of components or changing operational parameters to extend the useful life of the components (Sustaeta: [0004] “Many industrial processes and machines are controlled and/or powered by electric motors.  Such processes and machines include pumps providing fluid transport for chemical and other processes, fans, conveyor systems, compressors, gear boxes, motion control devices, HVAC systems, screw pumps, and mixers, as well as hydraulic and pneumatic machines driven by motors.  Such motors are combined with other system components, such as valves, pumps, furnaces, heaters, chillers, conveyor rollers, fans, compressors, gearboxes, and the like, as well as with appropriate power control devices such as motor starters and motor drives, to form industrial machines and actuators.  For example, an electric motor may be combined with a motor drive providing variable electrical power to the motor, as well as with a pump, whereby the motor rotates the pump shaft to create a controllable pumping system.”; [0011] “The subject invention provides for employing machine diagnostic and/or prognostic information in connection with optimizing an overall business operation.”; [0152] “Thus the subject invention integrates the aforementioned optimization functionality with asset management and logistics systems such as e-commerce systems.  Such tightly integrated approach can enable a process to predict a failure, establish when a replacement component could be delivered and installed, and automatically alter the control to insure continued operation until the replacement part arrives.  For example, a needed replacement part could automatically be ordered and dynamically tracked via the Internet to 

Regarding claim 6, Belanger, Malki and Sustaeta teach all the features of claims 1 and 5.
Sustaeta further teaches:
wherein the diagnosis procedure is self-learning and for each replacement component proposal in response to the respective error message an evaluation signal is detected which represents an evaluation of the fault fixing measure by the replacement of the component and which is fed back to the diagnosis procedure. (Sustaeta: [0002] “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices”; [0148] “An expectation maximization (EM) algorithm is a common approach for learning in belief networks.  In its standard form it does not calculate the full posterior probability distribution of the parameters, but rather focuses in on maximum a posteriori parameter values.  The EM algorithm works by taking an iterative approach to inference learning.”; [0152] “Thus the subject invention integrates the aforementioned optimization functionality with asset management and logistics systems such as e-commerce systems.  Such tightly integrated approach can enable a process to predict a failure, establish when a replacement component could be delivered and installed, and automatically alter the [The system, using the component replacement information to determine operation settings and benefit of possible equipment replacement reads on “an evaluation of fault fixing measure by the replacement of the component” being “fed back to the diagnosis procedure”.]
The motivation to combine Belanger, Malki and Sustaeta, which teach the features of the present claim, as submitted in claim 5, is incorporated herein.



Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, in view of Malki, further in view of Zhang et al. (US 2017/0334071 A1), hereinafter ‘Zhang’.

Regarding claim 7, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein a group of emergency operation programs which can be executed even in the ascertained fault state is computed, from which group a user can select a suitable emergency operation program, in that he inputs a verification signal on a user interface.
Zhang teaches:
wherein a group of emergency operation programs which can be executed even in the ascertained fault state is computed, from which group a user can select a suitable emergency operation program, in that he inputs a verification signal on a user interface. (Zhang: [0020] “Referring now to FIG. 1, there is shown a system 10 that has at least one remote robot station 12, at least one operator station 14 and, at least one communication link 16 between the robot station 12 and the operator station 14.”; [0060] “If the answer is yes, the program proceeds to block 506 where the information from the sensors is read and the program determines from that information the fault types.  The information about the fault types is sent to the operator and at block 508 the operator selects the recovery procedure and issues the recovery command for that procedure.”; [0061] “There are as shown in block 510 stored predefined rules for recovering from a fault.  The rules ensure that the recovery from the fault meets the safety requirements for the operation of the robot.  At block 512 the recovery process is started using the predefined rules and the issued a recovery command.”; [0063] “During the recovery, the operator 14d on the [The operator selecting the recovery procedure reads on “a user can select a suitable emergency operation program” and “a verification signal”. The operator station 14 reads on “a user interface”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Zhang before them, to modify the fault mode operation of the system to incorporate providing the operator an ability to select a fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the operator to select or change the fault mode operation when the operation is not going as expected (Zhang: [0001] “This invention relates to the teleoperation of one or more robots or other machines with at least one actuated mechanism.”; [0024] The robot station 12 can also include as an option one or more actuators and other devices (not shown in FIG. 1 but well known to those of ordinary skill in this art), that are mounted to the robot or next to the robot, such as grippers, fixtures, welding guns, spraying guns, spotlights and conveyors.”; [0063] “During the recovery, the operator 14d on the device side 14 can monitor the progress and status of the recovery using the sensor data obtained from the robot side 12.  If the operator 14d determines that the automatic recovery process is not going as expected, that is, the system is not recovering, the operator 14d can interfere to alter the recovery process to a desired recovery.”).

Regarding claim 9, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein the determining of function blocks which can be activated in a fault-free manner comprises specifying sequence variations, which can be executed in a fault-free manner, for the function blocks which can be activated in a fault-free manner.
Zhang teaches:
wherein the determining of function blocks which can be activated in a fault-free manner comprises specifying sequence variations, which can be executed in a fault-free manner, for the function blocks which can be activated in a fault-free manner. (Zhang: [0063] “During the recovery, the operator 14d on the device side 14 can monitor the progress and status of the recovery using the sensor data obtained from the robot side 12.  If the operator 14d determines that the automatic recovery process is not going as expected, that is, the system is not recovering, the operator 14d can interfere to alter the recovery process to a desired recovery.”; [0064] “It should be noted that loss of communication is also a possible fault in which the operator 14d does not have the control over the robot 12a.  In this case, the robot 12a has to conduct the recovery by itself based on predefined rules stored in the robot controller 12b.”) [The rule reads on “sequence”, and using the rules in the robot controller when fault is the communication fault reads on “the function blocks which can be activated in a fault-free manner”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Zhang before them, to modify the fault mode operation of the system to incorporate providing 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the system to execute fault mode operation locally at the machine when there is an communication fault between the control station and the machine (Zhang: [0001] “This invention relates to the teleoperation of one or more robots or other machines with at least one actuated mechanism.”; [0024] The robot station 12 can also include as an option one or more actuators and other devices (not shown in FIG. 1 but well known to those of ordinary skill in this art), that are mounted to the robot or next to the robot, such as grippers, fixtures, welding guns, spraying guns, spotlights and conveyors.”; [0012] a controller at the machine location having therein program code, the program code configured to be a preprogrammed trap routine which will be automatically executed by the controller to take actions when an error in supervision of the machine by the control station is detected at the machine location.”).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116